Citation Nr: 1100171	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-16 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a respiratory 
disorder, to include asthma, bronchitis, and emphysema.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975 and 
subsequently served in the Army Reserves.

This matter was last before the Board of Veterans' Appeals 
(Board) in March 2010, on appeal from a June 2007 rating decision 
by the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2010, the Board 
remanded the claim for additional development.


FINDINGS OF FACT

1.  A petition to reopen a claim of entitlement to service 
connection for a respiratory disorder was denied in a February 
2002 rating decision that the Veteran did not timely appeal. 

2.  The Veteran submitted a May 2006 petition to reopen the claim 
for service connection for a respiratory disorder.

3.  The evidence associated with the claims file since February 
2002 is new and material.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service 
connection for a respiratory disorder is new and material, and 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board will discuss the relevant law which it is required to 
apply.  This includes statutes published in Title 38, United 
States Code ("38 U.S.C.A."); regulations published in the Title 
38 of the Code of Federal Regulations ("38 C.F.R.") and the 
precedential rulings of the Court of Appeals for the Federal 
Circuit (as noted by citations to "Fed. Cir.") and the Court of 
Appeals for Veterans Claims (as noted by citations to "Vet. 
App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Under the 
VCAA, VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As the Board has granted the full benefits sought with respect to 
the issues herein decided, there is no prejudice to the Veteran 
under VA's duties to notify and assist.  As such, any error in 
the sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or to 
have caused injury to the claimant.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).

Further, this case was remanded in March 2010 for the AMC to 
attempt to gather additional records of private medical treatment 
and, if so indicated by any newly gathered medical evidence, 
afford the Veteran a VA examination.  The AMC mailed the Veteran 
an April 2010 letter, complying with the March 2010 remand 
directives and asking him to identify the source of any private 
treatment and to provide VA with authorization to obtain copies 
of those records.  The letter stated that "if [he] received no 
private treatment for [his] respiratory disorder," he should 
inform VA using an enclosed statement.  A July 2010 report of 
telephone contact with the Veteran reflects that he stated he 
already had submitted all available evidence.  As the Veteran 
submitted a September 2010 response indicating that he had no 
other evidence to submit and requested that the Board adjudicate 
his appeal as soon as possible, the Board finds that all actions 
and development directed in the March 2010 remand has been 
completed in full.  Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

New and Material Evidence

The Veteran is seeking service connection for service connection 
for a respiratory disorder.  The RO denied entitlement to service 
connection for a respiratory disorder in August 1989, June 2001, 
and February 2002; the Veteran did not timely appeal these 
decisions.  In May 2006, the Veteran submitted a statement to VA 
indicating that he wished to reopen his claim for service 
connection.  In a June 2007 rating decision, the RO denied the 
claim.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of an attempt 
to reopen a claim.  Absent the submission of evidence that is 
sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  The Board may not then proceed to review 
the issue of whether the duty to assist has been fulfilled, or 
undertake an examination of the merits of the claim.  The Board 
will therefore undertake a de novo review of the new and material 
evidence issues.

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 
3.156(a), new evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be 
sufficient to reopen a previously denied claim, it must be both 
new and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. West, 12 
Vet. App. 312 (1999).  Furthermore, "material evidence" could 
be "some new evidence [that] may well contribute to a more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

In regard to the underlying claim, the Board notes that, 
generally, establishing service connection requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.

At the time of the last final, February 2002, rating decision, 
the evidence consisted of (active and reserve duty) service 
treatment records, private treatment records, and VA treatment 
records.  

Service treatment records from the Veteran's period of active 
duty service do not reflect any complaints of, or treatment for, 
a respiratory disorder.  Reserve service treatment records show 
that the Veteran experienced cold symptoms in June 1978 that 
health care providers felt were either bronchitis or pneumonia.  
May 1979 and August 1982 examinations and self reports of medical 
history were normal, but the Veteran was seen again in March 1986 
for either bronchitis or an upper respiratory infection.  
December 1986 examination and self-report were again normal, but 
the Veteran was diagnosed with bronchial asthma in May 1988.  On 
an accompanying May 1988 self-report of medical history, the 
Veteran reported experiencing emphysema and noted that he had 
experienced asthma since 1973.  An August 1988 note reflects 
treatment for emphysema. 

Post-service treatment records show that the Veteran received 
urgent care for an asthma attack in November 1988.  At that time 
he reported experiencing asthma since 1974 and stated that his 
attacks usually occur in Fall or Winter.  The Veteran continued 
to be seen by private treatment providers for asthma attacks; he 
continued to report to private health care providers that he had 
experienced asthma since 1974.

The Social Security Administration (SSA) found the Veteran to be 
severely impaired due to asthma, cervical disc disease, and a 
tibial plateau fracture as of June 1995.  An October 1999 letter 
from the Veteran's private physician states that the Veteran was 
disabled due to cervical disc problems since 1995 and also "has 
a history of bronchial asthma, diagnosed about 14-15 years ago, 
after he was exposed to severe cold in the winter, in Germany."  
The physician stated that the Veteran likely contracted viral 
bronchitis at that time, which developed into his bronchial 
asthma.  This opinion is reiterated in a November 1999 treatment 
note showing the Veteran's diagnosis of bronchial asthma and 
stating that disability "was triggered after the patient was 
exposed to severe cold while in Germany, in the U.S. Army, about 
14 years ago."

A February 2000 private emergency treatment note indicates that 
the Veteran was seen for increasing shortness of breath and 
reported a 10 year history of asthma.  A May 2001 private 
treatment note reflects that the Veteran had a family history of 
asthma.

In July 2001, the Veteran submitted several lay statements to VA.  
The statements were written by family members and acquaintances 
and state that they have known that the Veteran was disabled 
either "for many years" or since June 1995.  VA treatment 
records during this time period also continue to reflect ongoing 
treatment for asthma.

In May 2006, the Veteran filed a petition to reopen his claim of 
entitlement to service connection.  At that time, he submitted 
three (3) identical statements from his two (2) sisters and his 
mother.  These statements attest that the Veteran informed them, 
by letter, in 1974 (during his active duty service), that he was 
having a hard time breathing and had been treated by Army doctors 
for bronchial problems.  Additional VA treatment records reflect 
that the Veteran continued to receive ongoing treatment, from 
both VA and private doctors, for a respiratory condition.  

All of the evidence submitted after the 2002 rating decision was 
not previously before agency decisionmakers and thus is new.  The 
statements from the Veteran's mother and sisters reflect that he 
sent each of them a letter while he was on active duty service, 
stating that he was experiencing, and being treated for, 
bronchial symptoms.  These statements are material and the 
existence of any such 1974 letter relates to an unestablished 
fact necessary to substantiate the claim, namely, the existence 
of a relationship between the Veteran's active duty (italics 
added for emphasis) service and his current disability.  As the 
credibility of this evidence is presumed pursuant to Justus, 3 
Vet. App. 510, this evidence raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a respiratory disorder.  Accordingly, the criteria under 
38 C.F.R. § 3.156(a) have been met and the claim is therefore 
reopened.


ORDER

New and material evidence having been received, the petition to 
reopen a claim of entitlement to service connection for a 
respiratory disorder is granted, to this extent only.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
assist claimants with the evidentiary development of pending 
claims and, as part of this duty to assist, VA is responsible for 
gathering pertinent VA records and for attempting to gather 
identified private records.  The record reflects that the Veteran 
informed VA health care providers that he received private 
treatment for his claimed respiratory disability from Doctors 
Dantzler and Wetsell.  Although the Veteran informed VA in July 
2010 that he had already submitted authorization forms for his 
physicians, the Board notes that older private records are within 
the claims file, but he has not provided an authorization during 
the current appellate period.  As such, the Veteran should again 
be asked to submit authorization forms allowing VA to gather 
these records on his behalf.  Further, while this case is in 
remand status, the RO/AMC must gather any additional VA records 
as the last VA treatment notes of record are dated June 2010.

The Board also notes that the Veteran submitted three (3) letters 
from three (3) different individuals, each stating that the 
Veteran had mailed her a 1974 letter documenting bronchial 
problems during his active duty service.  While this case is in 
remand status, the Veteran must be asked to submit any such 
letter still in existence, preferably with postmarked envelope.

Further, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the record reflects 
that the Veteran has claimed to have experienced bronchial asthma 
since 1974 due to exposure to extreme cold.  Further, private 
medical opinions state that the Veteran's current bronchial 
asthma likely developed as a result of such an in-service 
infection.  As such, the Board finds that a VA examination is 
warranted.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to include, but not limited 
to, any additional VA, or non-VA, treatment 
- to specifically include any VA treatment 
received after June 2010.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently on 
file - to specifically include private 
treatment records from Doctors Dantzler and 
Wetsell and Rhodaparast.  The RO/AMC must 
then, if possible, obtain these records and 
associate them with the claims folder.  If 
VA is unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform him and provide him an opportunity 
to submit copies of the outstanding medical 
records.

2.  Concurrent with the above-directed 
development, the RO/AMC must inform the 
Veteran that the submission of any the 1974 
letters that he claims to have mailed to his 
two (2) sisters and mother during his active 
duty service would be helpful in the 
adjudication of his claim.  The RO/AMC must 
request that the Veteran submit any such 
letter, or a copy thereof, preferably with 
postmark.  If received from the Veteran, any 
such letter must be associated with the 
claims file.

3.  The RO/AMC must then send the Veteran's 
claims files to a VA examiner of appropriate 
background and experience to review the 
claims file and determine whether he has any 
current respiratory disorder that is likely 
related to his active duty service.  The 
following considerations will govern the 
review:

a.	The entire claims folder and a copy 
of this remand must be made available 
to the examiner who should interview 
and examine the Veteran.  The 
examination report must reflect review 
of pertinent material in the claims 
folder - the examiner's attention is 
drawn to the following specific items 
of evidence:

i.	The lack of complaint of, or 
treatment for, any respiratory 
disorder during the Veteran's 
active duty service from July 
1973 to July 1975 and a notation 
on the May 1975 separation 
examination reflecting a normal 
chest x-ray.  

ii.	A June 1978 reserve service 
treatment note showing that the 
Veteran complained of cold 
symptoms and was evaluated as 
having bronchitis and/or 
pneumonia.

iii.	May 1979 and August 1982 reserve 
service examinations showing a 
normal result and that the 
Veteran did not complain of any 
breathing problems.

iv.	A March 1986 reserve service 
treatment note showing that the 
Veteran was treated for an upper 
respiratory infection.

v.	A December 1986 reserve service 
examination report showing a 
normal result and a self report 
showing no complaints of 
respiratory problems.

vi.	A May 1988 reserve service 
treatment note showing that 
bronchial asthma was noted and 
the Veteran reported experiencing 
asthma since 1973 and current 
emphysema.

vii.	An August 1988 treatment note 
showing treatment for emphysema.

viii.	An October 1999 letter from the 
Veteran's private physician 
stating that he "has a history of 
bronchial asthma, diagnosed about 
14-15 years ago, after he was 
exposed to severe cold in the 
winter, in Germany" and opining 
that the Veteran likely 
contracted viral bronchitis at 
that time and that bronchitis 
likely developed into bronchial 
asthma.

ix.	A February 2000 private emergency 
treatment note indicating that 
the Veteran reported a 10 year 
history of asthma.  

x.	A May 2001 private treatment note 
reflecting that the Veteran had a 
family history of asthma.  

b.	After reviewing the claims file, the 
reviewer must provide a medical opinion 
as to whether the Veteran has any 
current respiratory disability that is 
likely the result of any incident of 
his active duty service.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases.  If the examiner is 
unable to render an opinion without 
resort to speculation, he or she should 
explain why and so state.  

4.  After the above has been completed, the 
RO/AMC must review the claims file and 
ensure that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, it must be returned to the 
providing physician for corrective action.

5.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim.  If the claim is not 
granted in full, the Veteran and his 
representative must be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, if indicated, the 
case should be returned to the Board for 
appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report 
for any examinations and to cooperate in the development of the 
claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not 
report for any scheduled examination, documentation should be 
obtained which shows that notice scheduling the examination was 
sent to the last known address.   It should also be indicated 
whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


